Title: To George Washington from Thomas Marshall, 19 May 1786
From: Marshall, Thomas
To: Washington, George



Dear Sir.
Fayette County 19th of May 1786

I have made inquiry concerning your entry which Mr Hite mentioned to you & can find nothing of it—I believe he must have been misstaken—I have seen him and ask’d him concerning it, but he can tell me nothing more about it than that he thought he had seen such a one.
Your warrant I have put into the hands of Mr John Obannon, formerly a Neighbor of mine, and now one of the Military Surveyors. He has promised to do his best for you & I think he may

be depended on. I have made no particular bargain with him otherwise than assuring him that he shall be generously satisfyed for his trouble.
I will this fall attend to the commission you honord me with respecting the Marquis La Fayette. & send on such of the articles as I can procure. I have the honor to be with the most respectful esteem Dear Sir your most obedient servant

T. Marshall

